DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                   FOURTH DISTRICT

            JAMES H. BATMASIAN and MARTA BATMASIAN,
                           Appellants,

                                          v.

      WILMINGTON SAVINGS FUND SOCIETY, FSB, as Trustee for
             STANWICH MORTGAGE LOAN TRUST A,
                          Appellee.

                                   No. 4D19-2884

                                    [July 2, 2020]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach   County;     Susan     Lubitz,    Judge;     L.T.    Case     No.
502016CA004629XXXXMB.

   Donna Greenspan Solomon of Solomon Appeals, Mediation &
Arbitration, Fort Lauderdale, and Donald J. Thomas of CBR Law Group,
LLLP, Boca Raton, for appellants.

   Nancy M. Wallace of Akerman LLP, Tallahassee, William P. Heller of
Akerman LLP, Fort Lauderdale, and Eric M. Levine of Akerman LLP, West
Palm Beach, for appellee.

PER CURIAM.

    Affirmed. 1

WARNER, GROSS and GERBER, JJ., concur.

                               *          *          *

1 We are mindful of the issuance of Administrative Order SC20-23, Amendment
4 (the requirement in Florida Rule of Civil Procedure 1.580(a) for the clerk to issue
a writ of possession “forthwith” remains suspended through June 30, 2020) and
Executive Order 20-159 (extending, until 12:01 a.m. on August 1, 2020,
Executive Order 20-94, which suspends and tolls any statute providing for a
mortgage foreclosure cause of action under Florida law). We trust any motions
directed to those orders shall be filed in the lower tribunal upon issuance of our
mandate.
Not final until disposition of timely filed motion for rehearing.




                               2